DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This a Final office action for application number 17/176,318 is in response to an amendment filed on 05/24/2022; the original application was filed on 02/16/2021. Accordingly, claims 1-22 are currently pending. Claims 1, 7, 12 and 18 are independent claims.

Examiners Note
Examiner contacted the applicant to request an e-Terminal Disclaimer; Examiner left a voice message; no response was received. 
The rejections of claims 1-22 under 35 U.S.C. § 103 are withdrawn

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g.. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based terminal Disclaimer may be filled out completely online using web-screens. A terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-22 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1 - 22 of Patent 10,932,291 B2.
Although the claims are not identical, they are not patentably distinct from each other because claims 1-22 of the patent and claims 1-22 of the instant application are obvious variations with minor differences. Thus, this is an obviousness-type double patenting rejection. The subject matter claimed in the instant application is disclosed in the referenced Patent, wherein the referenced Patent and the instant application are claiming common subject matter as follows:

Instant Application No. 17/176,318
     Claim 1: A method performed by a network node of a wireless communication network, for communicating at an unlicensed frequency spectrum with a wireless device having a device identity, the method comprises:
sending an access grant to the wireless device according to the device identity, granting the wireless device access to an uplink communication channel of the unlicensed frequency spectrum; and
Patent 10,932,291 B2
     Claim 1: A method performed by a network node of a wireless communication network, for communicating at an unlicensed frequency spectrum with a wireless device having a device identity, the method comprises: sending an access grant to the wireless device according to the device identity, granting the wireless device access to an uplink communication channel of the unlicensed frequency spectrum; 

receiving data from the wireless device on the granted uplink communication channel, the data comprising information on the identity of the wireless device, thus enabling the network node to detect whether the wireless device that was granted access on the uplink communication channel is a same wireless device as the wireless device from which the data comprising the information on the uplink communication channel was subsequently received;
and receiving data from the wireless device, on the granted uplink communication channel, the data comprising information on the identity of the wireless device, thus enabling the network node to detect whether the wireless device that was granted access on the uplink communication channel is the same wireless device as the wireless device from which the data comprising the information on the uplink communication channel was subsequently received.
where the information on the identity of the wireless device is jointly encoded with other Uplink Control Information, UCI, information.



Although the conflicting claims are not identical, they are not patentably distinct from each other because the steps recited in claims 17, 12 and 18 of the instant application are encompassed by steps recited in claims 1, 7, 12 and 18 of the patent, respectively. “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). This is a Non-provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor. Joseph Avellino can be reached at 571-272-3905. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478